THE COURT.
[1] This is an appeal from a judgment in favor of the plaintiff in an action to dissolve a partnership and for an accounting. The court found the existence of the partnership and on the accounting taken entered judgment for the plaintiff in the sum of $441.58 as his share of the profits. In support of the appeal it is contended that the evidence is insufficient to support the findings on the main issues of the partnership and accounting. There is substantial conflict in the evidence as to these matters and the judgment may not be disturbed on that ground.
The partnership business was the sale of soft drinks, cigars and tobacco, and light lunches. The defendant further urges that the evidence shows that the parties were engaged, in part, in the illicit sale of intoxicating liquors at their place of business and that, therefore, no relief should have been granted either party. The evidence on this point was sharply in conflict and showing against the contention of the defendant was sufficient to support the findings of the court.
The judgment is affirmed. *Page 662